The majority opinion recites:
"It is difficult to see how there could be a public utility district election for the election of commissioners prior to the time that the district could possibly be formed."
A sufficient answer to that statement is the language of the statute (§ 4, chapter 1, Laws of 1931, Rem. Rev. Stat., § 11608 [P.C. § 4498-14]) that, at the same election at which the proposition is submitted to the voters as to whether a public utility district shall be formed, three public utility district commissioners shall be elected. *Page 263 
The majority opinion further recites that:
"It cannot be said that, because three commissioners are voted upon at the time the vote is taken upon the formation of the district, this is a `public utility district election for the election of commissioners' within the contemplation of the statute."
It would be none the less an election of public utility district commissioners, because at the same election the proposition is submitted to the voters as to whether a public utility district shall be formed. Also, a sufficient answer to the statement of the majority is the language of the statute (§ 5, chapter 1, Laws of 1931, Rem. Rev. Stat., § 11609 [P.C. § 4498-15]) defining the term "general election," as used in the act. The legislature has defined the term "general election" to include, not only biennial general elections, but "also public utility district elections for the election of commissioners." It is as much an election of public utility district commissioners at the time of the formation of the district as is an election of their successors subsequent to the formation of the district.
I also concur in the views expressed by GERAGHTY, J.
The judgment should be reversed. *Page 264